Citation Nr: 0946989	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  05-21 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from January 1947 to May 1953.  The Veteran 
died in August 2003.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision by the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran's claims file 
is now in the jurisdiction of the Chicago, Illinois RO.  In 
August 2007, a Travel Board hearing was held before the 
undersigned; a transcript of the hearing is associated with 
the claims file.  This case was before the Board in December 
2007 and again in January 2009 when it was remanded for 
additional development.

At the August 2007 hearing, the appellant raised the issue of 
entitlement to DIC benefits under 38 U.S.C.A. § 1151.  Since 
this issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate shows that the immediate 
cause of his death was colitis due to sepsis due to 
cerebrovascular accident; pneumonia and coronary artery 
disease were listed as other significant conditions which 
contributed to death but did not result in the underlying 
causes.
2.  At the time of the Veteran's death, his service-connected 
disabilities were bilateral hearing loss, rated 100 percent 
since March 14, 2000, and residuals of removal of tuberculoma 
with left sixth rib resection, rated 0 percent.

3.  The Veteran's death did not result from any disorder 
incurred in or aggravated by service.

4.  The Veteran's service-connected disabilities were not 
continuously rated totally disabling for 10 years prior to 
his death, nor was he entitled to receive total disability 
compensation during such period.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.312 (2009).

2.  The criteria for establishing entitlement to DIC under 
38 U.S.C. § 1318 are not met.  38 U.S.C.A. §§ 1318, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.22 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for dependency and indemnity compensation 
(DIC) claims must also include: (1) a statement of the 
conditions, if any, for which a Veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected claim; and (3) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a condition not yet service-connected.

The appellant received notice that substantially complied 
with the requirements of Hupp and provided notice with 
respect to 38 U.S.C.A. § 1318 in a February 2009 letter.  A 
January 2008 letter also informed the appellant of disability 
rating and effective date criteria.  While she did not 
receive complete notice prior to the initial rating decision, 
these letters were provided prior to the readjudication of 
her claims in a May 2009 supplemental statement of the case.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA timing defect may be cured by the issuance of 
fully compliant notification followed by readjudication of 
the claim).  

The appellant was advised of VA's general duties to notify 
and assist in the development of the claims prior to the 
initial adjudication of her claims.  An October 2003 letter 
explained the evidence necessary to substantiate her claims, 
the evidence VA was responsible for providing, and the 
evidence she was responsible for providing.  The appellant 
has had ample opportunity to respond and supplement the 
record and she has not alleged that notice in this case was 
less than adequate.

The Veteran's pertinent service treatment records (STRs) and 
post-service treatment records have been secured, including 
records of his final hospitalization.  An advisory medical 
opinion was obtained from a VHA specialist.  The appellant 
has not identified any evidence that remains outstanding.  
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.

B.  Service connection for the cause of death

The Veteran's death certificate shows that the immediate 
cause of his death was colitis due to sepsis due to 
cerebrovascular accident.  Pneumonia and coronary artery 
disease were also listed as other significant conditions 
which contributed to his death but did not result in the 
underlying causes.  Dependency and indemnity compensation may 
be awarded to a veteran's surviving spouse from a service-
connected or compensable disability under 38 U.S.C.A. § 1310 
and 38 C.F.R. § 3.312.  To establish service connection for 
the cause of a veteran's death, the evidence must show that a 
disability incurred in or aggravated by service was either 
the principal, or primary, cause of death, or that it was a 
contributory cause of death under 38 C.F.R. § 3.312(a).  For 
a service-connected disability to be the principal cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b).

A contributory cause of death is defined as one inherently 
not related to the principal cause.  38 C.F.R. § 3.312(c).  
For a service-connected disability to constitute a 
contributory cause, it must be shown that it "contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of 
death."  Id.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.

The Board must also determine whether the veteran had a 
disability incurred in or aggravated by service that was 
either the principal, or primary, cause of death, or that it 
was a contributory cause of death.  In its review of the 
record, the Board must determine whether the evidence 
supports the claim or if it is in relative equipoise, with 
the appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant and her daughter contend that the residuals of 
removal of tuberculoma with left sixth rib resection in 
service resulted in lifelong breathing problems that resulted 
in a number of surgeries.  They also assert that the sepsis 
and colitis that led to the Veteran's death were caused by 
all the medications he took for his service-connected 
residuals of removal of tuberculoma.  At a minimum, they 
argue that the lung surgery in service reduced the Veteran's 
ability to resist infection thereby contributing to his 
death.

The medical evidence of record includes service treatment 
records (STRs) which are silent for complaints or findings 
related to colitis, sepsis, or CVA.  The STRs do show that in 
May 1952, the Veteran underwent resection of the L-6 rib for 
removal of a mass from the left upper lobe.  The mass was 
diagnosed as tuberculoma.  There was no indication that an 
active tuberculus process was ever present.  During an 
October 1953 VA examination, the Veteran reported that the 
wound from his rib resection had healed uneventfully.  
However, since the surgery, he noted a weakness on his left 
side, shortness of breath on exertion and pain at the site of 
the operation after prolonged sitting or during damp weather.  
On examination, breath sounds were normal.  Chest X-ray 
revealed that the lungs were clear.  

A June 1954 evaluation of the Veteran's chest pain resulted 
in a medical opinion that the problem was not a residual of 
the thoracotomy but that anxiety might be the reason for the 
Veteran's complaints.  Another chest X-ray taken at that time 
showed no evidence of abnormality other than the rib 
resection.  An August 1985 VA examination report notes that a 
chest X-rays revealed scattered calcified granulomas in both 
lower lung fields.  No active pathology was noted.  An August 
2000 VA examination report notes the Veteran's long history 
(60 years) of smoking and a diagnosis of chronic interstitial 
lung disease, which the examiner opined was not related to 
the Veteran's service-connected rib resection.  Private 
treatment records dated in August 2003 note that the Veteran 
was admitted to the hospital unresponsive.  He was diagnosed 
with sepsis from colitis, severe heart problems, recurrent 
chronic obstructive pulmonary disease, hypertension and 
recurrent rectal bleeding.  A history of rectal bleeding and 
pneumonia with hospitalization in May 2003 was noted.  He 
died later that month while still in the hospital.

In addition to the documented post-service treatment records, 
the evidence includes statements from the appellant and her 
daughter asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
Board finds, however, that the appellant's reported history 
of the Veteran's continued lung problems, including his need 
for oxygen, multiple surgeries, and repeated prescriptions of 
antibiotics, since active service is inconsistent with the 
other evidence of record.  The postservice evidence does not 
show treatment after active service related to residuals of 
lung surgery.  

The Board has weighed the appellant's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds her recollections as to 
symptoms the Veteran experienced in the distant past, made in 
connection with a claim for benefits, to be less probative 
than the medical opinion on this issue.  The Board finds the 
2009 VA physician's opinion, that the Veteran developed COPD 
and interstitial lung disease many years after service due to 
a long history of smoking and that oxygen and multiple 
courses of antibiotics were required for these post-service 
disorders, to be more probative.  Therefore, continuity has 
not here been established, either by medical evidence or 
through lay statements.

At the time of his death, the Veteran was service-connected 
for bilateral hearing loss, rated 100 percent disabling, and 
for residuals of removal of tuberculoma with left sixth rib 
resection, rated noncompensably disabling.  The appellant's 
claim fails because the preponderance of the evidence is 
against a finding of a nexus between the service-connected 
hearing loss or residuals of removal of tuberculoma and a 
principal or contributory cause of the Veteran's death.

The "positive" nexus evidence in this case consists of an 
August 2005 letter from Dr. H.S.A. which states:

The patient died from colitis, which is 
Clostridium difficile.  This is an 
opportunistic bacteria that causes colon 
inflammation.  This happened due to the 
patient being in the hospital for 
recurrent pneumonia prior to the last 
hospitalization before his death.  He was 
in the hospital from April until August.  
In between he was on several different 
courses of antibiotics for recurrent lung 
problems with pneumonia which caused him 
to have colitis.  This turned into 
sepsis.  

I also reviewed the VA Hospital notes.  
The patient did have a left upper lobe 
excised for tuberculoma and a 
pneumonotomy on May 7, 1952.  This caused 
him to have chronic pneumonia and be 
oxygen dependent. 

The "negative" nexus evidence in this case consists of an 
August 2009 medical opinion from a staff physician in the 
pulmonary department at a VA Medical Center, Dr. S.G.A.  She 
concluded, "I do not believe that the sepsis, colitis and 
CVA are related to his rib resection and wedge resection of 
the tuberculoma [in 1952]."  Dr. S.G.A. disagreed with the 
opinion of Dr. H.S.A. that the excision of the tuberculoma 
caused him to have chronic pneumonia and be oxygen dependent 
because (1) the portion of lung tissue resected in service 
was small; (2) there was no evidence of active tuberculosis 
or any other active infection by culture or pathology; (3) 
there was no evidence of recurrent infections or pneumonia 
clinically after the procedure; (4) chest X-rays from 1952 to 
1985 did not reveal any active infection; (5) the patient had 
a long history of smoking with medical testing (spirometry 
results and arterial blood results in April 2000) consistent 
with his diagnosis of chronic obstructive lung disease which 
was unrelated to his tuberculoma surgery in service; (6) 
increased interstitial markings in an April 2000 chest X-ray, 
which were not present in X-rays dated in 1985 or before, 
were not related to his tuberculoma surgery in service; (7) 
patients with COPD and/or interstitial lung disease often 
develop recurrent pulmonary infections requiring frequent 
antibiotics; and (8) the Veteran's COPD and possibly 
interstitial lung disease "likely resulted" in the 
requirement of oxygen and multiple courses of antibiotics.  
Dr. S.G.A. found "no evidence" that the lung conditions 
(COPD and interstitial lung disease) first noted in 2000 were 
related to his rib resection and wedge resection of the 
tuberculoma in 1952.

The Board finds that the negative evidence preponderates 
against the claim for several reasons.  First, the negative 
medical opinion is phrased in a unequivocal manner:  "I do 
not believe that [the causes of death listed on the death 
certificate] are related to his rib resection and wedge 
resection . . . ."  The positive opinion of Dr. H.S.A., on 
the other hand, cannot be said to be an unequivocal statement 
linking the Veteran's surgery in service to his death, 
although the clear implication is that a relationship is 
likely.  Second, the negative evidence is more probative 
because the VA physician provided an in-depth rationale for 
her opinion whereas the positive medical opinion was 
unsupported by any rationale.  The VA physician supported her 
negative opinion with eight reasons based on specific medical 
findings drawn from her review of the entire medical record, 
including Dr. H.S.A.'s opinion.  Dr. H.S.A. only reported 
reviewing the "VA hospital notes."  Third, the VA physician 
provided an alternate etiology for Veteran's requirements of 
oxygen and antibiotics prior to his death, that is, the 
development of additional respiratory disorders which first 
developed many years after service, were unrelated to 
service, and were likely caused by a long smoking history.

The Board has also considered the appellant's statements and 
those of her daughter asserting a relationship between the 
tuberculoma surgery and the Veteran's death.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The appellant and her daughter are competent to report 
symptoms they observed during the Veteran's lifetime because 
this requires only personal knowledge as it comes to them 
through their senses.  Layno, 6 Vet. App. at 470.  However, 
lung conditions and the cause of death are not the type of 
issues that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  The Board attaches 
greater probative weight to the 2009 VA medical opinion 
stating that the Veteran's death is unrelated to residuals of 
his tuberculoma surgery.  See Cartright, 2 Vet. App. at 25 
(interest in the outcome of a proceeding may affect the 
credibility of testimony). 

Thus, taking into consideration all the evidence of record, 
the Board does not find that the Veteran's cause of death may 
be related to a disability or symptoms that may be associated 
with his service.  Based upon a review of the entire record, 
the Board finds that the preponderance of the evidence is 
against the claim of service connection for the cause of the 
Veteran's death.

C.  38 U.S.C.A. § 1318 Benefits

The appellant has not provided specific contentions with 
regard to her assertions that she is entitled to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318.  Benefits may be 
paid to a deceased Veteran's surviving spouse or children in 
the same manner as if death was service-connected when the 
death was not caused by the Veteran's own willful misconduct, 
and at the time of death the Veteran was in receipt of, or 
entitled to receive, compensation for service-connected 
disability that was continuously rated totally disabling by a 
schedular or unemployability rating for a period of 10 or 
more years immediately preceding death, or was continuously 
rated totally disabling by a schedular or unemployability 
rating from the date of the Veteran's discharge or release 
from active duty for a period of not less than 5 years 
immediately preceding death, or was rated as totally 
disabling for a continuous period of not less than one year 
immediately preceding death if the Veteran was a former 
prisoner of war and died after September 30, 1999. 38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The term "entitled to receive" can mean that at the time of 
his death, the veteran had service-connected disability rated 
as totally disabling, but was not receiving compensation 
because 1) VA was paying the compensation to his dependents, 
2) VA was withholding the compensation to offset an 
indebtedness, 3) he had applied for compensation, but was not 
receiving total disability compensation due solely to clear 
and unmistakable error in a VA decision, 4) he had not waived 
retired or retirement pay in order to receive compensation, 
or 5) VA was withholding payments as required by law.  38 
C.F.R. § 3.22(b).  

[A 2005 amendment to 38 C.F.R. § 3.22 provides an additional 
method for prevailing on § 1318 claims where additional 
service department records are received that existed at the 
time of a prior VA decision, but were not considered.] 

The threshold legal requirement for establishing entitlement 
to this benefit is that at the time he died the Veteran must 
have been receiving (or entitled to receive) compensation for 
service-connected disability rated totally disabling for 10 
or more years.  The Veteran had a 100 rating based on his 
bilateral hearing loss, effective from March 14, 2000.  Since 
he died in August 2003, he had been receiving his 100 percent 
rating for less than 10 years prior to his death; he had not 
been continuously rated totally disabling since his discharge 
from service as that was in May 1953; and he was not an Ex-
POW.  

There is nothing in the record indicating (nor is it alleged) 
that the Veteran should have been receiving/was entitled to 
receive compensation at the total rate prior to March 14, 
2000.  It is not alleged that any prior rating decision was 
clearly and unmistakably erroneous.  Cole v. West, 13 Vet. 
App. 268 (1999).  Thus, the threshold legal criteria for 
benefits under 38 U.S.C.A. § 1318 are not met, and the 
appellant's claim must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).







ORDER

Service connection for the cause of the Veteran's death is 
denied.

DIC under 38 U.S.C.A. § 1318 is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


